DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh US 6,564,986 B1 in view of Jeng et al. US 2009/0011539 A1 (hereinafter referred to as Jeng).

Regarding claim 1, Hsieh teaches a chip reliability testing method, comprising: mounting a first test chip (fig. 4, elm. 120, col. 4, ln. 51-53) on a test board  (fig. 4, elm. 210, col. 4, ln. 64-65) wherein the first test chip comprises a silicon device (fig. 4, elm. 210, col. 1, ln. 14-15);
applying a test voltage (fig. 5, col. 6, ln. 17-18) to a first contact pad (fig. 5, elm. 225-1, col. 6, ln. 17-18) connected to a first test circuit (fig. 4, first daisy chain, col. 5, ln. 13-15), of the plurality of test circuits (fig. 5, first daisy chain: a current flows from test pad 225-1 to contact pad 215-4, from contact pad 215-4 to solder ball 126-4, from solder ball 126-4 to bond wire 205-3, and from bond wire 205-3 to solder ball 126-5/contact pad 215-5, col. 6, ln. 18-22), and, while maintaining the test voltage, subjecting the first test circuit (first daisy chain), to a reliability test (thermal cycling, col. 1, ln. 57-col. 2, ln. 4); and monitoring an output voltage at a second contact pad (fig. 5, elm. 225-4, col. 6, ln. 18-22), connected to the first test circuit during a test period (col. 6, ln. 61-63) encompassing predetermined portions of the reliability test (col. 1, ln. 57-col. 2, ln. 4) .  
 	Hsieh does not explicitly teach the first test chip comprises having a plurality of metallization layers configured to establish a plurality of test circuits, a conductive redistribution layer contacting at least one of the plurality of metallization layers, and contact pads on exposed portions of the conductive redistribution layer.
Jeng teaches having a plurality of metallization layers configured to establish a plurality of test circuits (fig. 4, unit blocks 32, par. [0032]), a conductive redistribution layer (fig. 8B, elm. 61, par. [0042]),contacting at least one of the plurality of metallization layers (fig. 4, M1-M2, par. [0037]), and contact pads (fig. 8B, conductive pads 42, par. [0042]), on exposed portions of the conductive redistribution layer (61).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to verify a chip design by forming a test structure comprising several unit blocks having a tile-like pattern, as taught in Jeng in modifying the apparatus of Hsieh. The motivation would be the reduced cost of redesign of masks 

Regarding claim 4, Hsieh teaches wherein bonding the contact pads (fig. 5, elm. 225-1, col. 6, ln. 17-18) of the first test chip (fig. 4, first daisy chain, col. 5, ln. 13-15), to the corresponding contact pads of the test board (fig. 4, elm. 210, col. 4, ln. 64-65) comprises reflowing solder bumps (col. 6, ln. 38-40).  

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh in view of Jeng as applied to claim 1 above, and further in view of PEK WEE SONG “Board Level Drop Testing of Advanced IC Packaging” National University of Singapore 2004, https://core.ac.uk/download/pdf/48632523.pdf (hereinafter referred to as Song).

Regarding claim 2, Hsieh and Jeng do not teach herein subjecting the first test circuit to the reliability test comprises subjecting the first test circuit to a drop test.
Song teaches wherein subjecting the first test circuit (fig. 3.7, one of the packages, 3.2 Test specimens, pg. 21), to the reliability test comprises subjecting the first test circuit to a drop test (Chapter 4 Board Level Drop tests for TFBGA Packages, pg. 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to investigate the drop impact responses of the microelectronic packaging such as during a drop impact, as taught in Song in modifying 

 Regarding claim 3, Hsieh and Jeng do not teach further comprising determining that the first test chip has failed the reliability test in response to the output voltage being below a threshold for a predetermined duration.  
Song teaches further comprising determining that the first test chip (fig. 4.12, TFBGA component,  4.5.1 Setting a failure criteria, pg. 43) has failed the reliability test in response to the output voltage for a predetermined duration (potential difference across the TFBGA component is monitored by an oscilloscope, 4.5.1 Setting a failure criteria, pg. 43).  
The references are combined for the same reason already applied in the rejection of claim 2.

Hsieh, Jeng and Song as combined meet the claimed invention except for determining that the test chip has failed the reliability test in response to the output voltage being below a threshold.  It would have been an obvious matter of design choice to determine the test chip has failed the reliability test in response to the output voltage being below a threshold, since applicant has not disclosed that monitoring for output voltage being below a threshold solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with resistance monitoring for determining failure, since this method is much cheaper, easier to setup, and able
to measure the actual value of dynamic resistance at real-time, which reflects the in-situ
.

Claims 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh in view of Jeng as applied to claim 1 above, and further in view of Xie et al. Solder Joint Behavior of Area Array Packages in Board Level Drop for Handheld Devices IEEE 2003 Electronic Components and Technology Conference pages 130-135 (hereinafter referred to as Xie). 

Regarding claim 5, Hsieh and Jeng do not explicitly teach further comprising mounting a second test chip  on the test board, wherein the second test chip, wherein the second test chip is different from the first test chip.
Xie teaches mounting a second test chip  on the test board, wherein the second test chip, wherein the second test chip is different from the first test chip (fig. 2, CSPs and QFPs different components, Drop Test Setup and Acceleration Measurement: pg. 131).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to investigate drop impact performance on different components, as taught in Xie in modifying the apparatus of Hsieh and Jeng. The motivation would be correlation between board level drop and product level drop is thereby established.

Regarding claim 6, Hsieh teaches wherein mounting the second test chip (fig. 8, BGA IC package 120A at test sites 300-1 to 300-6, col. 9. ln. 12-15 ), comprises electrically ig. 8, 415, col. 9. ln. 12-28 ), of the second test chip to an input terminal of the first test chip.  

Regarding claim 7,  Hsieh and Jeng do not explicitly teach wherein mounting the first test chip comprises electrically connecting an input terminal of the first test chip to a first input terminal of the test board, and mounting the second test chip comprises electrically connecting an input terminal of the second test chip to a second input terminal of the test board different from the first input terminal of the test board.  
Xie teaches wherein mounting the first test chip comprises electrically connecting an input terminal of the first test chip to a first input terminal of the test board, and mounting the second test chip comprises electrically connecting an input terminal of the second test chip to a second input terminal of the test board different from the first input terminal of the test board (fig. 2, test vehicle contained 75 different components when full assembled which implies chips are electrically connected together, Drop Test Setup and Acceleration Measurement: pg. 131).    
The references are combined for the same reason already applied in the rejection of claim 5.

Regarding claim 8, Hsieh teaches wherein mounting the second test chip (fig. 8, BGA IC package 120A at test sites 300-1 to 300-6, col. 9. ln. 12-15), comprises mounting the second test chip spaced from the first test chip in one direction parallel to a top surface of the test board (fig. 8,elm. 405, col. 8. ln. 163-65 ). 
Regarding claim 9, Hsieh teaches wherein mounting the second test chip(fig. 8, BGA IC package 120A at test sites 300-1 to 300-6, col. 9. ln. 12-15), comprises mounting the second test chip spaced from the first test chip in two directions parallel to a top surface of the test board (fig. 8,elm. 405, col. 8. ln. 163-65 ). 

Claims 10-13 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh in view of Qu et al. Board level drop test and simulation of leaded and lead-free BGA-PCB assembly Microelectronics Reliability 47 (2007) 2197–2204 (hereinafter referred to as Qu).

Regarding claim 10, Hsieh teaches a chip reliability testing apparatus, comprising: a test board (fig. 8,elm. 405, col. 8. ln. 163-65 ), wherein the test board comprises: a plurality of test chip mounting areas (fig. 8, BGA IC package 120A at test sites 300-1 to 300-6, col. 9. ln. 12-15), wherein each of the plurality of test chip mounting areas (300-1 to 300-6) comprises plurality of contact pads (fig. 8, elm. 215-4/126-4, col. 9, ln. 8-12), for electrically connecting to a corresponding test chip (fig. 8, BGA IC package 120A, col. 9. ln. 12-15); a first input region (fig. 8, area containing trace 425 connected to contact pad 415, col. 9. ln. 12-15), wherein the first input region comprises a plurality of first input terminals (see fig. 8 with input traces to each test site 300-1 to 300-6), each of the plurality of first input terminals is configured to receive a test voltage (fig. 8, transmitting a test voltage onto contact pad 415, col. 9. ln. 16-18), and each of the plurality of first input terminals is electrically connected to at least one corresponding test chip mounting area of the plurality of test chip mounting areas fig. 8, solder joint fracture testing is performed at test sites 300-1 through 300-6 by transmitting a test voltage onto contact pad 415 and measuring the resulting currents at contact pads 410-2 through 410-6, col. 9, ln. 16-20); a first output region (fig. 8, area containing test socket 407, col. 9. ln. 2-5), wherein the first output region comprises a plurality of first output terminals (fig. 8, elm. 410-1 to 410-6 ,col. 9. ln. 2-5), each of the plurality of first output terminals  (fig. 8, elm. 410-1 to 410-6, col. 9. ln. 11-20) is electrically connected (fig. 8, elm. 215-6/126-6, col. 9. ln. 11-20)  to at least one corresponding test chip (fig. 8, BGA IC package 120A, col. 9. ln. 12-15), mounting area of the plurality of test chip mounting Page 24 of 27Docket No. T5057-B580BP20111031US02areas (test sites 300-1 through 300-6), and each of the plurality of first output terminals (410-1 to 410-6), is configured to receive an output voltage from a test chip mounted at the at least one corresponding test chip mounting area (fig. 8, measuring the resulting currents at contact pads 410-1 through 410-6, col. 9, ln. 15-20); 
Hsieh does not teach a drop table for supporting the test board, wherein the drop table is configured to implement a reliability drop test for test chips mounted to the plurality of test chip mounting areas.
Qu teaches and a drop table (fig. 2-3, drop table, 3. Test, pg. 2198), for supporting the test board, wherein the drop table is configured to implement a reliability drop test for test chips mounted to the plurality of test chip mounting areas (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a drop table to test ball grid array (BGA) components to ensure reliability under mechanical stress than under thermal stress, as 

Regarding claim 11, Hsieh does not teach wherein the test board comprises a plurality of holes for mounting to the drop table.
Qu teaches wherein the test board (fig. 2-3, test board, 2. Sample, pg. 2198), comprises a plurality of holes (fig. 2-3, holes, Table, pg. 2198) for mounting to the drop table (fig. 2-3, drop table, 3. Test, pg. 2198).  

The references are combined for the same reason already applied in the rejection of claim 10.

Regarding claim 12, Hsieh teaches wherein each of the plurality of first input terminals  (see fig. 8 with input traces to each test site 300-1 to 300-6) is electrically connected each of the plurality of test chip mounting areas.  

Regarding claim 13, Hsieh teaches wherein each of the plurality of first output terminals (fig. 8, elm. 410-1 to 410-6 ,col. 9. ln. 2-5), is electrically connected each of the plurality of test chip mounting areas (test site 300-1 to 300-6).

Regarding claim 18, Hsieh teaches wherein a first test chip mounting area (fig. 8, BGA IC package 120A at test sites 300-1 to 300-6, col. 9. ln. 12-15), of the plurality of test chip mounting areas is spaced from a second test chip mounting area of the plurality of fig. 8,elm. 405, col. 8. ln. 163-65).  

Regarding claim 19, Hsieh teaches wherein a first test chip mounting area (fig. 8, BGA IC package 120A at test sites 300-1 to 300-6, col. 9. ln. 12-15), of the plurality of test chip mounting areas is spaced from a second test chip mounting area of the plurality of test chip mounting areas in two directions parallel to a top surface of the test board (fig. 8,elm. 405, col. 8. ln. 163-65).  

Claims 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh in view of Qu as applied to claim 10 above, and further in view of Kashiwada US 6,054,763 A. 

Regarding claim 14, Hsieh in combination with Qu teaches the test board of claim 10.
Hsieh in combination with Qu do not teach a second input region, wherein the second input region comprises a plurality of second input terminals, each of the plurality of second input terminals is configured to receive a test voltage and each of the plurality of second input terminals is electrically connected to at least one corresponding test chip mounting area of the plurality of test chip mounting areas.  
However Kashiwada teaches a second input region (fig. 1, right side lower edge below second chip 12 input terminal 17 and input electrode 21, col. 5, ln. 33-39) wherein the second input region comprises a plurality of second input terminals (fig. 1, input terminals 17 and input electrode 21, col. 5, ln. 33-39), each of the plurality of second input terminals is configured to receive a test voltage (input signal, col. 5, ln. 35-39), and each of the plurality of second input terminals (fig. 1, elm. 17, col. 4, ln. 33-39), is electrically connected to at least one corresponding test chip mounting area (fig. 1, elm. 15, col. 4, ln. 4-5), of the plurality of test chip mounting  areas.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide chip portions with a plurality of input and output terminals, as taught in Kashiwada in modifying the apparatus of Hsieh and Qu. The motivation would be to provide common terminal or the input terminal of chip portions can be interconnected, enables efficient use of semiconductor wafer

Regarding claim 15, Hsieh combined with Qu teaches the test board of claim 10.
Hsieh in combination with Qu do not teach wherein at least one of the plurality of first input terminals is electrically connected to a same test chip mounting area as at least one of the plurality of second input terminals.  
However Kashiwada teaches wherein at least one of the plurality of first input terminals (fig. 4, input terminals 17 and input electrode 21, col. 5, ln. 33-39), is electrically connected to a same test chip mounting area (fig. 4, elm. 15, col. 7, ln. 10-17), as at least one of the plurality of second input terminals (fig. 4, input terminals 17 and input electrode 21, col. 5, ln. 33-39).

The references are combined for the same reason already applied in the rejection of claim 14.
Regarding claim 16, Hsieh combined with Qu teaches the test board of claim 10.
Hsieh combined with Qu do not teach “further comprises a second output region, wherein the second output region comprises a plurality of second output terminals, each of the plurality of second output terminals is electrically connected to at least one corresponding test chip mounting area of the plurality of test chip mounting areas, and each of the plurality of Page 25 of 27Docket No. T5057-B580B P20111031US02 second output terminals is configured to receive an output voltage from a test chip mounted at the at least one corresponding test chip mounting area”.  
However Kashiwada teaches further comprises a second output region (fig. 1, left side lower edge above first chip 12 output terminal 16 and input electrode 20, col. 5, ln. 28-32) wherein the second output region comprises a plurality of second output terminals (fig. 1, output terminals 16 and input electrodes 20, col. 5, ln. 28-32), each of the plurality of second output terminals is electrically connected to at least one corresponding test chip mounting area (fig. 1, input terminals 17 and input electrode 21, col. 5, ln. 33-39), of the plurality of test chip mounting areas, and each of the plurality of Page 25 of 27Docket No. T5057-B580BP20111031US02second output terminals is configured to receive an output voltage (output signal, col. 5, ln. 35-39), from a test chip (fig. 1, elm. 12, col. 5, ln. 1-2), mounted at the at least one corresponding test chip mounting area (15).  

The references are combined for the same reason already applied in the rejection of claim 14.

Regarding claim 17, Hsieh combined with Qu teaches the test board of claim 10.
Hsieh combined with Qu do not teach wherein at least one of the plurality of first input terminals is electrically connected to a same test chip mounting area as at least one of the plurality of second input terminals.  
However Kashiwada teaches wherein at least one of the plurality of first input terminals (fig. 4, input terminals 17 and input electrode 21, col. 5, ln. 33-39), is electrically connected to a same test chip mounting area (fig. 4, elm. 15, col. 7, ln. 10-17), as at least one of the plurality of second input terminals (fig. 4, input terminals 17 and input electrode 21, col. 5, ln. 33-39).

The references are combined for the same reason already applied in the rejection of claim 14.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh US 6,564,986 B1 in view of Jeng et al. US 2009/0011539 A1 (hereinafter referred to as Jeng) in view of PEK WEE SONG “Board Level Drop Testing of Advanced IC Packaging” National University of Singapore 2004, https://core.ac.uk/download/pdf/48632523.pdf (hereinafter referred to as Song).

Regarding claim 20, Hsieh teaches a chip reliability testing method, comprising: mounting a first test chip (fig. 4, elm. 120, col. 4, ln. 51-53) on a test board (fig. 4, elm. 210, col. 4, ln. 64-65), wherein the first test chip comprises a silicon device (fig. 4, elm. 210, col. 1, ln. 14-15), 
(col. 5, ln. 10-27) includes: bonding the contact pads (fig. 4, elm. 125, col. 5, ln. 15-27) of the first test chip (fig. 4, BGA IC package 120A, col. 5. ln. 15-20), to corresponding contact pads (fig. 4, elm. 215, col. 5. ln. 15-20) of the test board (fig. 4, test PCB 210, col. 5. ln. 15-20);
applying a test voltage (fig. 5, col. 6, ln. 17-18) to a first contact pad (fig. 5, elm. 225-1, col. 6, ln. 17-18) connected to a first test circuit (fig. 4, first daisy chain, col. 5, ln. 13-15), of the plurality of test circuits (fig. 5, first daisy chain: a current flows from test pad 225-1 to contact pad 215-4, from contact pad 215-4 to solder ball 126-4, from solder ball 126-4 to bond wire 205-3, and from bond wire 205-3 to solder ball 126-5/contact pad 215-5, col. 6, ln. 18-22); 

 	Hsieh does not teach having a plurality of metallization layers configured to establish a plurality of test circuits, a conductive redistribution layer contacting at least one of the plurality of metallization layers, and contact pads on exposed portions of the conductive redistribution layer; 
performing a drop test while applying the test voltage; measuring an output voltage at a second contact pad connected to the first test circuit during the drop test; and determining whether the first test circuit passes the drop test based on whether the output voltage is below a threshold for a predetermined duration.

Jeng teaches a plurality of metallization layers configured to establish a plurality of test circuits (fig. 4, unit blocks 32, par. [0032]), a conductive redistribution layer (fig. 8B, elm. 61, par. [0042]), contacting at least one of the fig. 4, M1-M2, par. [0037]), and contact pads  (fig. 8B, conductive pads 42, par. [0042]), on exposed portions of the conductive redistribution layer (61). 
Song teaches performing a drop test (fig. 4.15, 4.5 In-situ resistance monitoring of solder interconnect during board level drop test, pg. 43-44), while applying the test voltage (fig. 4.12, DC supply of about 3V, 4.5.1 Setting a failure criteria, pg. 43-44); measuring an output voltage at a second contact pad (fig. 3.7, one of the packages, 3.2 Test specimens, pg. 21), connected to the first test circuit during the drop test (Chapter 4 Board Level Drop tests for TFBGA Packages, pg. 33) and determining whether the first test circuit passes the drop test based on whether the output voltage (see fig. 2, 7, voltage Vc, 4. Failure detection system, pg. 763-764), is for a predetermined duration (fig. 4.12, determining failure in components are usually based on benchmarks like a 10 or 20% increase in resistance, 4.5.1 Setting a failure criteria, pg. 43-44).     
Hsieh, Jeng and Song in combination meet the claimed invention except for determining that the test chip has failed the reliability test in response to the output voltage being below a threshold.  It would have been an obvious matter of design choice to determine the test chip has failed the reliability test in response to the output voltage being below a threshold, since applicant has not disclosed that monitoring for output voltage being below a threshold solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with resistance monitoring for determining failure, since this method is much cheaper, easier to setup, and able

crack initiation and propagation of solder joints during drop impact.
Conclusion

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to investigate the drop impact responses of the microelectronic packaging such as during a drop impact, as taught in Song in modifying the apparatus of Hsieh and Jeng. The motivation would be to provide understanding of the most likely regions of failure at the solder interconnect.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866